Citation Nr: 0319039	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  02-15 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death, including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Sharon A. Hatton, Attorney at 
Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1946 to February 1948 and from November 1949 to June 1969.  
He died in July 1993.  Later that year, in November 1993, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, denied his widow's claim for 
service connection for the cause of his death.  She did not 
timely appeal that decision, so it became final and binding 
on her based on the evidence then of record.

More recently, in April 2002, the RO denied the widow's 
petition to reopen the claim for cause of death.  She 
appealed to the Board of Veterans' Appeals (Board).

In her substantive appeal (VA Form 9), received in September 
2002, the widow appellant requested a hearing at the RO 
before a Veterans Law Judge (VLJ) of the Board.  This type of 
hearing is often referred to as a Travel Board hearing.  In a 
subsequent statement, however, dated October 28, 2002, she 
withdrew her request for a hearing.  38 U.S.C.A. § 20.704(e) 
(2002).

On July 28, 2003, the appellant's attorney filed a motion to 
advance the case on the Board's docket, showing good and 
sufficient cause.  And on July 30, 2003, the Board granted 
the motion and sent the appellant and her attorney a letter 
notifying them.  




FINDINGS OF FACT

1.  In November 1993, the RO issued a rating decision that 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  She did not appeal that 
decision within one year of the notice thereof.  

2.  Evidence added to the record since the November 1993 
rating decision includes private medical statements 
indicating that the cancer which led to the veteran's death 
involved his prostate gland; this evidence is not cumulative 
or redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the 
appellant's claim for service connection for the cause of the 
veteran's death.  

3.  The veteran served in the Republic of Vietnam during the 
Vietnam era; thus, exposure to Agent Orange is conceded by 
regulation.  

4.  The veteran died in July 1993, at the age of 63; the 
immediate cause of death was reported on the certificate of 
death as bladder cancer.  No other significant condition 
contributing to his death was reported on the death 
certificate.  No autopsy was performed.  

4.  At the time of the veteran's death, service connection 
was in effect for scars on the front parietal area of his 
scalp, on his right forearm, and on his left index finger, 
each rated as noncompensably (i.e., 0 percent) disabling 
since September 15, 1978.  

5.  Prostate cancer is a disease that warrants service 
connection on a presumptive basis if, as here, there was 
exposure to Agent Orange during service in Vietnam.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 1993 rating 
decision, wherein the RO denied service connection for the 
cause of the veteran's death, is new and material, and the 
appellant's claim for this benefit is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2002).  

2.  Resolving all reasonable doubt in the appellant's favor, 
a disability presumably incurred during active service caused 
or at least contributed substantially and materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1310, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws, Regulations, and Court Precedents

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); See Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service- connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); See Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c) (2002).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
currently has one of the presumptive diseases listed at 38 
C.F.R. § 3.307(a) (2002), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a) (2002).  Prostate Cancer is one of these 
presumptive diseases. 38 C.F.R. § 3.309(e) (2002).  

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude appellant from 
establishing service connection with proof of actual direct 
causation).  

The service incurrence of malignant tumors may be presumed if 
manifested to a degree of 10 percent within 1 year of 
discharge from a period of active service lasting 90 days or 
more.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2002).  

38 C.F.R. § 3.307(a) (2002) General. ... a disease associated 
with exposure to certain herbicide agents listed in § 3.309 
will be considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  

38 C.F.R. § 3.307(a)(6) (2002): Diseases associated with 
exposure to certain herbicide agents. (i) For the purposes of 
this section, the term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  

(ii) The diseases listed at § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  

(iii) A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.



§ 3.309 Disease subject to presumptive service connection:

(e) Disease associated with exposure to certain herbicide 
agents.  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.

Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) NOTE 1: The term "soft-tissue sarcoma" includes 
the following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma [emphasis 
added]); Proliferating (systemic) angioendotheliomatosis; 
Malignant glomus tumor; Malignant hemangiopericytoma; 
Synovial sarcoma (malignant synovioma); Malignant giant cell 
tumor of tendon sheath; Malignant schwannoma, including 
malignant schwannoma with rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and epithelioid malignant 
schwannomas; Malignant mesenchymoma; Malignant granular cell 
tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear 
cell sarcoma of tendons and aponeuroses; Extraskeletal 
Ewing's sarcoma; Congenital and infantile fibrosarcoma; 
Malignant ganglioneuroma.

NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

Under a line of cases including Spencer v. Brown, 17 F.3d. 
368, 371-2 (1994), Routen v. West, 142 F.3d 1434, 1141-2 
(Fed. Cir. 1998), Boggs v. West, 11 Vet. App. 334, 342 
(1998), and Anglin v. West, 11 Vet. App. 361, 368 (1998), a 
new VA regulation may create a new basis for entitlement or a 
new cause of action.  

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA since has been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
the implementing regulations are published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims, 
however, are only effective for claims received on or after 
August 29, 2001.

The VCAA eliminates the requirement that a claimant submit 
evidence of a 
well-grounded claim and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The VCAA 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

The provisions of 38 U.S.C.A. § 5103(a) (West 2002) provide 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of that notice, the Secretary shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  The provisions of 38 
U.S.C.A. § 5103(b)(1) (West 2002) provide that, in the case 
of information or evidence that the claimant is notified 
under subsection (a) is to be provided by the claimant, if 
such information or evidence is not received by the Secretary 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application. 66 Fed. Reg. 45,620, 45,630- 32 (August 29, 
2001) (codified at 38 C.F.R. § 3.159(b)(1), (e)).  

The provisions of 38 U.S.C.A. § 5103A(a)(1) (West 2002) 
generally provide that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  The Secretary is not 
required to provide assistance to a claimant under this 
section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Similar regulations are 
implemented at 66 Fed. Reg. 45,620, 
45,630-31 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c), (d)).  

Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 38 C.F.R. 
§ 3.159(c)(1-4), (d), (e)).  See also 38 U.S.C.A. § 5103A(a-
d) (West 2002).  38 C.F.R. § 3.159 is revised in its entirety 
and now includes definitions such as what is considered to be 
competent lay and medical evidence and what is considered to 
be a substantially complete application.  38 C.F.R. 
§ 3.159(a)(1)-(3)).  

Nothing in the VCAA is construed as requiring the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured, as described 
in 38 U.S.C.A. § 5108; see 38 U.S.C.A. § 5103A(f) 
(West 2002).  

The implementing regulations more specifically address duties 
attendant to the consideration of applications to reopen 
claims.

The implementing regulations also identify the categories of 
assistance that must be provided to an individual attempting 
to reopen a finally decided claim.  Such categories are 
obtaining existing service medical and other relevant, 
existing records, but the regulations provide that no VA 
examination must be obtained absent receipt of new and 
material evidence.  38 C.F.R. § 3.159(c).  As alluded to 
earlier, the portion of 38 C.F.R. § 3.159(c) pertaining to 
new and material evidence petitions is effective for claims 
filed on or after August 29, 2001, and not effective 
retroactive to November 9, 2000.  



In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court of Appeals for Veterans Claims (Court) held that where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
claimant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  

The Court has held that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Board finds that the appellant is not prejudiced by its 
consideration of his claims pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations of the new law, to 
include as delineated under the newly promulgated 
implementing regulations.  In essence, the appellant in this 
case has been notified of the laws and regulations governing 
entitlement to the claimed benefit, and has, by information 
letters, rating action, and the statement of the case, been 
advised of the evidence necessary to substantiate her claim 
throughout the procedural course of the claims process.  The 
appellant and her attorney have had an opportunity to present 
argument and evidence since the enactment of the VCAA.  

The RO has provided the appellant with the laws and 
regulations referable to new and material evidence, and has 
thereby informed her of the evidence needed to substantiate 
her claim.  In a letter dated in March 2002, the RO provided 
additional information with regard to the evidence needed to 
substantiate her claim and also informed her of who was 
responsible for obtaining what evidence.  
See Quartuccio v. Principi, 16 Vet. App 183 (2002).  

The new regulations merely define terms and provide 
procedures for implementing the VCAA.  The regulations do not 
provide any rights other than those provided by the VCAA. 66 
Fed. Reg. 45,629.  Therefore the appellant is not prejudiced 
as a result of the Board deciding this claim without first 
affording the RO an opportunity to consider the claim anew in 
light of the newly published regulations.  

III.  Reopening Previously Denied, Unappealed, Claims

When the Board or the RO denies a claim, and the decision is 
not timely appealed, the claim may not thereafter be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2002).  

For claims received prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998); 38 C.F.R. § 3.156(a) (2002).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance ("on any basis"-merits or 
otherwise) of the claim, and is not "merely cumulative" of 
other evidence that was then of record.  Evans v. Brown, 
9 Vet. App. 273, 283-285 (1996).  

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Anglin v. West, 203 F.3d 1343, 1346 
(Fed. Cir. 2000) ("nothing in Hodge suggests that the 
understanding of 'newness' as embodied in the first prong of 
the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court.  Hodge 
provides for a reopening standard which calls for judgments 
as to whether the new evidence in question (1) bears directly 
or substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  Fossie v. West, 12 Vet. App. 1, 4 
(1998).  

Although not every piece of new evidence is material . . . 
some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision.  
Hodge, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  




IV.  Analysis

When the claim for service connection for the cause of the 
veteran's was denied by the RO in the final rating action in 
November 1993, the record consisted of:  the veteran's 
service medical records; a private treatment report dated in 
July 1978; VA progress notes dated from August 1971 to August 
1978; a VA examination report dated in January 1979; private 
treatment reports dated from July 1991 to April 1993; private 
treatment reports dated from April 1991 to April 1993; a 
private hospital report dated from April to June 1991; a 
Certificate of Death dated in July 1993; and a terminal 
hospital report dated in July 1993.  

The veteran's service medical records reveal no report or 
clinical findings of an early manifestation of carcinoma.  
His DD Form 214 reflects that he was awarded the Purple Heart 
with 1 star; the Vietnam Service Medal with 2 stars; the 
Vietnam Campaign Medal with 1960.  

Medical evidence of record, dated in the 1970's, reflect 
clinical evaluation and treatment for hemorrhoids, a back 
disorder, arthritis of the right hip, a left hip disorder, 
and laceration of the scalp.  

Medical evidence of record for the period from April 1991 to 
April 1993, indicate that the veteran was doing well until 
December 1990 when he noted hematuria on two, but he did not 
bring it to anyone's attention.  However, by February 1991, 
he began experiencing pressure in the suprapubic region and 
pain on the tip of the penis.  In March 1991, he underwent a 
cystoscopy; at that time, a biopsy was taken of a bladder 
mass, and the veteran was found to have a transitional cell 
carcinoma grade III, poorly differentiated, invasive.  In 
April 1991, he underwent cystoscopy, radical 
cystosprostatectomy, regional lymphadenectomy and total 
urethrectomy with creation of an ileo conduit.  It was noted 
that pathology revealed invasional transitional cell 
carcinoma of the bladder, Grade IV/IV.  The carcinoma had 
invaded the entire thickness of the bladder wall to 
pervesicular adipose tissue.  Involvement of the prostatic 
and distal urethra was also noted.  The veteran was 
subsequently treated with six cycles of chemotherapy.  In 
September 1992, the veteran was admitted to the hospital for 
gross hematuria; however, the cause could not be discovered.  
He passed blood urine and this was resolved after several 
hours; despite a thorough work up, no abnormalities were 
found.  

During a clinical visit in December 2002, it was noted that 
the veteran had not been doing well; he hurt all over and was 
unable to eat.  He was tired and had no energy.  The examiner 
stated that it was clear that the veteran's health had 
deteriorated a great deal just in the last month or so.  He 
continued to have night sweats, low grade fevers.  
Subsequently, in December 2002, a biopsy revealed nonmyeloid 
cells; a bone marrow aspirate revealed diffuse sclerotic 
fibrotic reaction, and scattered throughout were 
abnormalities which were felt to be malignant.  In January 
1993, the veteran was admitted to the hospital with 
hypostension and profound weakness; a chest x-ray showed 
obvious blastic disease in the ribs and clavical consistent 
with bony metastases.  In February 1993, it was determined 
that the veteran had metastatic disease to his bone marrow, 
which appeared to be a bladder cancer; he was treated with a 
new course of chemotherapy treatment.  However, a treatment 
report dated in April 1993 stated that it was clear that 
present chemotherapy was not working.  

Received in July 1993 was a certificate of death, indicating 
that the veteran died on July [redacted], 1993; the immediate cause of 
death was reported as bladder cancer.  

Received in September 1993 was a private hospital discharge 
summary, indicating that the veteran was admitted to the 
hospital on May 24, 1993; it was noted that he was profoundly 
weak.  He was barely able to get himself up on the examining 
table.  The blood pressure was quite low and he was 
tachycardic.  It was felt that his symptoms were secondary to 
pancytopenia caused by widespread marrow involvement.  On 
admission, a chest x-ray was done which revealed "diffusely 
abnormal blastic metastatic bony disease;" he was treated 
with blood transfusions.  He was given blood products in 
preparation for his next course of chemotherapy.  However, 
the veteran's overall status progressively deteriorated; he 
soon became unresponsive.  His blood counts remained 
profoundly low and it was felt that this represented bone 
marrow involvement.  The decision was made not to check any 
more labs or to give the veteran any more blood products and, 
with time, he became unresponsive.  The veteran was kept 
comfortable with morphine and Ativan infusion.  He past away 
quietly on July [redacted], 1993; no autopsy was obtained.  

By a rating action in November 1993, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, based upon a finding there 
was no evidence of treatment or diagnosis of bladder cancer 
in service or within one year from discharge from service; 
and, there was no evidence that the veteran's service-
connected disabilities contributed to or hastened his death.  

The evidence received since the November 1993 decision 
essentially consists of: a copy of the Certificate of Death 
dated in July 1993; a private medical statement from John W. 
Anagnost, M.D., dated in December 2001; a private medical 
statement from Dr. John W. Anagnost dated in March 2002; a 
duplicate copy of the private medical statement dated in 
March 2002.  

The additional evidence includes a medical statement from Dr. 
John W. Anagnost, dated in December 2001, wherein he noted 
that the veteran had a history of cancer of the prostate 
gland.  Dr. Anagnost reported that the veteran was 
hospitalized at Duke University Medical Center in April 1991, 
at which time he underwent a radical cystoprostatectomy; at 
that time, the veteran was found to have cancer involving his 
prostate gland.  In a subsequent statement, dated in March 
2002, Dr. Anagnost added that, even though the veteran was 
treated with chemotherapy, his cancer continued to spread and 
eventually went to his bone marrow; this eventually led to 
his death.  

The Board finds that Dr. Anagnost's statement that the 
veteran's death was caused by cancer involving his prostate 
gland is new and material evidence, as it lends support to 
the appellant's claim that the veteran's fatal cancer was in 
his prostate, which in turn developed as a result of exposure 
to Agent Orange in Vietnam.  As prostate cancer is included 
in the list of presumptive diseases for veteran's exposed to 
herbicides, to include Agent Orange (see 38 C.F.R. 
§ 3.309(e)), the Board finds that this evidence bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

Having determined that the appellant's claim is reopened, the 
Board must now proceed to a de novo review of the entire 
pertinent evidence of record.  Applying the above law and 
regulations to the facts in this case, the Board concludes 
that service connection for the cause of the veteran's death 
is warranted.  His DD Form 214 clearly documents his service 
in the Republic of Vietnam.  Presumably, during that period, 
the veteran experienced at least some exposure to Agent 
Orange.  Consequently, since his prostate cancer is presumed 
by law to be causally related to exposure to herbicides 
(Agent Orange) while in Vietnam, there is both a legal and 
medical basis for linking his death to his service in the 
military.  And that being the case, his widow's claim for 
service connection for the cause of his death must be granted 
with resolution of all reasonable doubt in her favor.  See, 
e.g., Velez v. West, 11 Vet. App. 148, 158 (1998).  See also 
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  


ORDER

The claim for service connection for the cause of the 
veteran's death is granted.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

